 


 HR 251 ENR: Chemical Facility Anti-Terrorism Standards Program Extension Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 251 
 
AN ACT 
To extend by 15 months the Chemical Facility Anti-Terrorism Standards Program of the Department of Homeland Security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Chemical Facility Anti-Terrorism Standards Program Extension Act. 2.Extension of Chemical Facility Anti-Terrorism Standards Program of the Department of Homeland SecuritySection 5 of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254; 6 U.S.C. 621 note) is amended by striking 4 years and inserting 5 years and 3 months. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
